Title: James Brown to William Harris Crawford, 23 April 1816
From: Brown, James
To: Crawford, William Harris


                    
                        Sir,
                        
                            Washington
                            April 23d. 1816
                        
                    
                    Captain Hamilton has requested me to state what I know respecting the characters of Doctors William Flood & William E Cochran of New Orleans, supposing that you might not be acquainted with them. The first of these Gentlemen has resided in Louisiana ever since I was a citizen of that country, and has held the first rank as a man distinguished by his professional talents, his integrity and patriotism. In the late memorable defence of that city, he bore a very distinguished part, and was sent on board the British Fleet by General Jackson for the purpose of obtaining an exchange of Prisoners. Doctor Cochran served as a volunteer in the Rifle Company of Capt Beale, was made a Prisoner in the action of the 23rd December, and detained on board the fleet until intelligence of the Peace arrived. His character is unblemished, and he possesses the confidence and esteem of the respectable part of society at New Orleans. I have the honor to be Respectfully yr Obdt Servt
                    
                        (signed) James Brown
                    
                